SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2016 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x CRESUD S.A.C.I.F.y A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of the letter filed with the Comisión Nacional de Valores andMercado de Valoresde Buenos Aires S.A.onMarch 23, 2016. By letter datedMarch 23, 2016,the Company informed that on March 16, 2016,Cresud S.A.C.I.F. y A.filed with the U.S. Securities and Exchange Commission an amended Annual Report on Form 20-F/A that provides separate audited consolidated financial statements of IDBD Development Corporation Ltd. as of and for the fiscal year ended December 31, 2014, including the reports of independent auditors relating thereto, as required under Rule 3-09 of Regulation S-X (Rule 3-09). The financial statements as presented have been audited under United States Generally Accepted Auditing Standards (U.S. GAAS), in compliance with the requirements of Rule 3-09 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria March23, 2016 By: /s/Saúl Zang Saúl Zang Responsible for the Relationship with the Markets
